Citation Nr: 1046629	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-26 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for status post fracture of the left wrist and hand with 
degenerative joint disease of the left wrist and hand (left wrist 
condition).

2.  Entitlement to an initial evaluation in excess of 10 percent 
for neurological residuals of status post fracture of the left 
wrist and hand (neurological residuals).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to February 
1959.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for status post 
fracture of the left hand with degenerative joint disease, 
assigning a noncompensable (0 percent) evaluation, effective 
September 26, 2006.

In a September 2010 rating decision, the Appeals Management 
Center (AMC) divided this claim into two compensable evaluations: 
increasing the initial evaluation of the status post fracture of 
the left wrist and hand with degenerative joint disease of the 
left wrist and hand claim to 10 percent and granting service 
connection for neurological residuals of status post fracture of 
the left hand and wrist with a separate 10 percent evaluation, 
both effective September 26, 2006.  Inasmuch as a higher rating 
is available than those assigned in the September 2010 rating 
decision, and as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the claim for higher 
initial ratings as reflected on the title page remain viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2009.  A transcript of the 
hearing is associated with the claims file.  During the hearing, 
he submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2008).

In August 2009, the Board remanded this case for further 
development.

FINDINGS OF FACT

1.  The Veteran's left wrist condition is characterized by 
noncompensable limitation of motion and x-ray evidence of 
arthritis, but not by incapacitating exacerbations.

2.  The Veteran's neurological residuals are characterized by 
numbness, sensitivity to weather, and a positive Tinel's sign at 
the wrist.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
service connected left wrist condition are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 
5010 (2010).

2.  The criteria for an evaluation in excess of 10 percent for 
service connected neurological residuals are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code (DC) 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006). This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In this case, the Veteran's PTSD claim arises from an appeal of 
the initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is needed under VCAA.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the VLJ did not specifically note that basis of the 
prior determination.  However, the Veteran's representative began 
his line of questioning by eliciting testimony from the Veteran 
regarding his current symptoms, which is the necessary element 
for a claim for increased initial evaluation.  In addition, the 
VLJ sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim by eliciting 
testimony regarding whether there was any increase in the 
severity of the Veteran's symptoms or periods of flare-ups and by 
asking the Veteran to describe the portion of his hand that was 
affected by his reported numbness.  These questions in part 
addressed the associated neurological symptoms that were later 
rated as a separate disability.  Moreover, neither the Veteran 
nor his representative has asserted that VA failed to comply with 
38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claim for a higher 
initial rating and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim for benefits.  Specifically, 
he discussed his symptoms including numbness, sensitivity to 
weather, and decreased grip strength.  As such, the Board finds 
that, consistent with Bryant, VLJ complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate 
the claim based on the current record.

The August 2009 Board remand noted an inconsistency in the July 
2007 examination, specifically that it described x-rays of the 
right hand and wrist, not the left hand and wrist that are at 
issue, and instructed the AMC to return the folder to that 
examiner for clarification or, alternately, to schedule the 
Veteran for a new VA examination.  While clarification of those 
x-rays has not been completed, the AMC did schedule the Veteran 
for a VA examination, in compliance with this remand.  The 
Veteran underwent this examination in December 2009.  Thus, VA 
has complied with the August 2009 remand instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Regarding the duty to assist, the Board is not aware of the 
existence of additional relevant evidence in connection with the 
Veteran's claims that VA has not sought.  Service treatment 
records, VA medical examination results, and statements of the 
Veteran and his representatives have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  In 
December 2006, the Veteran indicated that he had no other 
information or evidence to submit in conjunction with this claim.  
The Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.



The Evidence

As noted in the introduction, the September 2007 rating decision 
granted the claim for connection for status post fracture of the 
left hand with degenerative joint disease, assigning a non-
compensable (0 percent) evaluation, effective September 26, 2006.  
The Veteran appealed that rating decision.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In September 2010, the Appeals 
Management Center (AMC) divided this claim into the two issues 
currently on appeal, evaluating both as 10 percent disabling, 
effective September 26, 2006.  

As the evidence gathered regarding these issues overlaps, it will 
be discussed just once, here.

The Veteran initially underwent a VA medical examination in 
conjunction with this claim in July 2007.  At that time, the 
Veteran complained of slight numbness, especially of his left 
second finger with less numbness of the rest of the median nerve 
distribution; stiffness in his left second finder; inability to 
completely flex his left second finger; and sensitivity to cold 
weather.  The examiner noted that the Veteran was right-handed 
and that he could not completely close his left second finger.  
He was able to make a full fist except that the left second 
finger came within 1/4 inch of his palm.  He had full ulnar and 
radial deviation movement for each finger and full extension.  
There was no tenderness of his metacarpals and no interference 
with his activities of daily living.  The Veteran was sent for x-
rays; however, the results received refer to his right hand and 
wrist.

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  During his 
testimony, the Veteran stated that he had very little feeling on 
the pointer finger, sensitivity to cold and damp weather, and 
decreased grip strength.  He complained of dropping things.  He 
said he treated his symptoms with aspirin.  He also testified 
that he had a sweating problem with this hand that was eventually 
resolved through injections.  He further stated that the numbness 
and decrease in grip strength had worsened.  

The Veteran's wife also testified at the June 2009.  She stated 
that the Veteran had discomfort in his left hand since she met 
him, a few years after he separated from service.  She stated 
that it was getting progressively worse as he ages and that he 
had trouble with tasks like bringing out clothes and hanging onto 
a pot.

The Veteran underwent a second VA medical examination in December 
2009.  Again the Veteran was noted to be right-handed.  At that 
time, the Veteran complained of numbness over digits 1, 2, and 3; 
some pain; some weakness; decreased grip strength; difficulty 
making a fist; sensitivity to cold weather; and a history of 
hyperhidrosis, which had resolved.  He reported no flare-ups or 
incapacitating episodes, no interference with employment or 
activities of daily living, and no problems with repetitive use.  
A physical examination revealed a U-shaped scar over the volar 
distal forearm just above the wrist crease.  The Veteran's range 
of motion of the left wrist was noted to be equal to his range of 
motion of the right wrist and was measured as supination from 
zero to 80 degrees, pronation from zero to 80 degrees, 
dorsiflexion from zero to 60 degrees, palmar flexion from zero to 
60 degrees, radial deviation from zero to 20, and ulnar deviation 
from zero to 40, which was noted to be normal for his age group.  
His grip strength was 5/5.  There was a deformity over the second 
metacarpophalangeal (MCP) joint.  He was able to make a fist.  
MCP, proximal interphalangeal, and distal interphalangeal joints 
of all digits had extension to zero degrees and flexion to 90 
degrees.  Pinch strength between the thumb and each of the four 
other digits was 5/5.  Sensation was decreased over digits 1, 2, 
and 3.  There was a positive Tinel's sign at the wrist.  The 
examiner noted that after repetitive motion there was no 
additional limitation of joint function due to pain, fatigue, or 
lack of endurance.  X-rays taken at the time of the examination 
found an apparent healed fracture deformity of the proximal 
diametaphysis of the second metacarpal; mild to moderate 
multilevel degenerative changes with the left hand and wrist; 
generalized osteopenia of the visualized bony structures, an 
oval-shaped osseous density projecting over the region of the 
hamate which is nonspecific with differential including but not 
limited to heterotopic ossification, loose intraarticular body or 
chrondroid lesion; and no definite acute displaced fracture.



Left Wrist Condition

The Veteran's left wrist condition is currently evaluated as 10 
percent disabling, under Diagnostic Code 5010 for traumatic 
arthritis, which is rated under the same criteria as degenerative 
arthritis under Diagnostic Code 5003 based on limitation of 
motion of the affected joint or based on x-ray findings.

The December 2009 VA examination showed a loss of five degrees 
supination, 10 degrees dorsiflexion, 20 degrees palmar flexion, 
and five degrees ulnar deviation compared to the full range of 
motion for the wrist.  See 38 C.F.R. § 4.71a, Plate I.  However, 
this limitation of motion is insufficient to warrant a 
compensable evaluation for limitation of motion of the wrist 
under Diagnostic Code 5229.  See 38 C.F.R. § 4.71a.  Similarly, 
the Veteran had full range of motion for all digits of the left 
hand.  Absent a showing of compensable limitation of motion, 
traumatic arthritis is evaluated based on x-ray findings.  Id.

The current 10 percent evaluation reflects x-ray evidence of 
arthritis involving two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.  The 
next higher evaluation of 20 percent requires x-ray evidence of 
arthritis involving two or more major joints or two or more minor 
joint groups with evidence of incapacitating exacerbations.  
While the x-ray evidence described above shows degenerative 
changes in the left wrist and hand, but no incapacitating 
episodes were noted.  As the evidence does not show compensable 
limitation of motion or incapacitating exacerbations, the Board 
finds that an initial disability rating in excess of 10 percent 
for left wrist condition is not warranted.  38 C.F.R. § 4.7.

Consideration has been given to assigning a staged rating; 
however, at no time during the initial rating period in question 
has the Veteran's left wrist disability warranted more than a 10 
percent disability rating.  See Fenderson, 12 Vet. App. 119.



Neurological Residuals

The Veteran's neurological residuals are currently evaluated as 
10 percent disabling, under Diagnostic Code (DC) 8515, for mild 
incomplete paralysis of the median nerve.  See 38 C.F.R. 
§ 4.124a.  As the record indicates that the Veteran is right-
handed, this left hand disability is rated as a disability of the 
minor extremity.  In order to warrant the next higher evaluation 
of 20 percent, the Veteran's incomplete paralysis of the median 
nerve must be moderate.  Complete paralysis is defined as 
inclination of the hand to the ulnar side with the index and 
middle fingers more extended than normally, considerable atrophy 
of the muscles of the thenar eminence, and the thumb in the plane 
of the hand (ape hand); incomplete and defective pronation of the 
hand with the absence of flexion of the index finger, feeble 
flexion of the middle finger, inability to make a fist, and index 
and middle fingers that remain extended; inability to flex the 
distal phalanx of the thumb with defective opposition and 
abduction of the thumb at right angles to the palm; weakened 
flexion of the wrist; and pain with trophic disturbances.  Id.  
The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

Based on the evidence described above, the Board finds that the 
Veteran's neurological residuals most nearly approximate the 
criteria for a 10 percent evaluation.  The Veteran's neurological 
symptoms include numbness, sensitivity to weather, and a positive 
Tinel's sign at the wrist.  However, there is no evidence of ape 
hand; no evidence of weakened flexion of the wrist; and the 
Veteran he demonstrated full pronation and is able to make a 
fist.  Cf. 38 C.F.R. § 4.124a, DC 8515.  While the July 2007 VA 
examination found that his ability to make a fist was slightly 
diminished in that he left second finger came within 1/4 inch of 
his palm, that was not shown on the December 2009 examination.  
Regardless, this is not tantamount to a second left finger that 
remains extended.  As the evidence shows sensory symptoms only, 
the Board finds that an initial disability rating in excess of 10 
percent for neurological residuals is not warranted.  38 C.F.R. § 
4.7.

Consideration has been given to assigning a staged rating; 
however, at no time during the initial rating period in question 
has the Veteran's neurological symptomatology warranted more than 
a 10 percent disability rating.  See Fenderson, 12 Vet. App. 119.

Extraschedular Considerations

There is no basis for consideration of an extraschedular 
evaluation for either of the Veteran's service connected 
disabilities.  An extra-schedular evaluation is for consideration 
where a service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular standards.  
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or 
unusual disability picture occurs where the diagnostic criteria 
do not reasonably describe or contemplate the severity and 
symptomatology of the Veteran's service-connected disability.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an 
exceptional or unusual disability picture, then the Board must 
consider whether the disability picture exhibits other factors 
such as marked interference with employment and frequent periods 
of hospitalization.  Id. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.  The record does not 
show any hospitalization due to these disabilities.  The Veteran 
has not alleged and the record does not show that these 
disabilities have affected his employment.  Indeed, both VA 
examinations found that there was not affect on the Veteran's 
employability.  In this case, the schedular evaluation in is not 
inadequate.  An evaluation in excess of those assigned is 
provided for certain manifestations of the service-connected 
disabilities at issue, but the medical evidence reflects that 
those manifestations are not present in this case.  As such, 
extraschedular referral is not in order here.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
status post fracture of the left wrist and hand with degenerative 
joint disease of the left wrist and hand is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
neurological residuals of status post fracture of the left wrist 
and hand is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


